ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 1-11) in the reply filed on February 10, 2022 is acknowledged.
This application is in condition for allowance except for the presence of Claims 12-15, directed to an invention, non-elected without traverse.  Accordingly, Claims 12-15 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
1. (Previously Presented) A cement composition for plugging a zone of a subterranean formation, the cement composition including: 
an acid soluble cement; 
a low molecular weight polymer, where the low molecular weight polymer has a molecular weight of less than 500,000 daltons; 
a high molecular weight polymer, where the high molecular weight polymer has a molecular weight of greater than 5,000,000 daltons; and 
water; where 
the acid soluble cement is in amount in a range of 50% to 90% by weight of the cement composition; and wherePage 2 of 13 
#8196161.1In re Patent Application of:USSN 16/596,286the low molecular weight polymer and the high molecular weight polymer are part of a partially hydrolyzed polyacrylamide polymer-gel.  
2. (Cancelled)
3. (Original) The cement composition of claim 1, where the low molecular weight polymer is in an amount in a range of 0.5% to 2.0% by weight of the composition.  
4. (Cancelled)
5. (Original) The cement composition of claim 1, where the high molecular weight polymer is in an amount in a range of 0.5% to 1.5% by weight of the composition.  
4. (Cancelled)
6. (Original) The cement composition of claim 1, where the low molecular weight polymer and the high molecular weight polymer are a biologically produced polymer.  
7. (Original) The cement composition of claim 1, where the acid soluble cement has an acid solubility greater than 45 at a time of one hour in a 15% hydrochloric acid solution.  
8. (Original) The cement composition of claim 1, where the acid soluble cement is selected from a group consisting of a Portland cement, a Gypsum cement, a Joppa cement, a Dyckerhoff cement, a slag cement, a high aluminate cement, and combinations thereof.  
9. (Original) The cement composition of claim 1, where the water is in an amount in a range of 300% to 1000% by weight of acid soluble cement.  
10. (Original) The cement composition of claim 1, where the water is selected from a group consisting of freshwater, brackish water, seawater, and combinations thereof.  
11. (Original) The cement composition of claim 1, further including a cross linking agent.  
12. (Cancelled) 






  
13. (Cancelled)   
14. (Cancelled)   
15. (Cancelled) 
16. (Previously Presented) The cement composition of claim 1, where the low molecular weight polymer and the high molecular weight polymer are a polyacrylamide.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J. Lee whose telephone number is (571)272-6242. The examiner can normally be reached M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CRYSTAL J. LEE/Primary Examiner, Art Unit 3674